         Case 1:16-cr-00848-KPF Document 44 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             16 Cr. 848 (KPF)

RASHEEN AMARO,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant Rasheen Amaro’s request for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Dkt. #42, 43).

The Government is hereby ORDERED to respond to the motion on or before

May 22, 2020.

      SO ORDERED.

Dated:      May 14, 2020
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
